Citation Nr: 1545112	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-25 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Robert Brown Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The Veteran had active service from June 1981 to October 1993, and from September 1996 to September 1999. He also had service in the National Guard.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran has raised the issue of service connection for a psychiatric condition, but that issue has not been adjudicated by the RO.  As it is inextricably intertwined with the claim for a heart disorder, it is within the scope of this appeal.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).

A separate appeal involving a claim for an increased rating and a total disability rating based on individual unemployability due to service-connected disability (TDIU) is the subject of a separate decision, which will be sent to the Veteran and his attorney under separate cover.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Heart

This matter must be remanded to (a) obtain the Veteran's records from the Social Security Administration (SSA) and (b) to obtain a VA examination by a specialist in cardiology.  With regard to the latter reason, the Board recognizes that the Veteran was examined by a private doctor in August 2015.  However, that doctor was not a specialist in cardiology, where such advanced specialization is needed to address the complex medical questions raised in this Veteran's case.  See Wise v. Shinseki¸ 26 Vet. App. 517 (2014); see also Herbert v. McDonald, 791 F.3d 1364, 1367 (Fed. Cir. 2015); Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009).  In this regard, the Board notes a July 2011 VA examination, which notes service in Saudi Arabia for three months in 1992.  Although such service is not reflected in his service department records, there is no reason to disbelieve, based on the current record, that such service in Southwest Asia occurred.  In fact, a May 2014 RO rating decision grants a separate award of service connection on the basis of the Veteran's service in Southwest Asia. This appears to have been based on a deferred rating decision issued in April 2014 conceding a port call to the United Arab Emirates in January 1993.  See 38 C.F.R. § 3.317(e)(2) (2015).  

Psychiatric

Separately, the claim of service connection for a psychiatric condition must be remanded because it has not been adjudicated by the RO.  Specifically, the Veteran has submitted evidence indicated that a heart condition may be caused or aggravated by a psychiatric condition.  

If the evidence reasonably indicates that the cause of a claimed condition is different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the primary condition is related to service.  If it is determined that the primary causal condition is, in fact, due to service, then the claim of service connection reasonably encompasses that primary causal condition.  The Veteran need make no further filings to initiate a claim of service connection for that condition.  DeLisio, 25 Vet. App. at 53-54.

Here, the RO must defer any further adjudication (but not development) of the heart claim pending resolution of the psychiatric claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all non-VA health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete an authorization or release to allow VA to obtain all identified records. 

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms. 

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all private medical records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA. 

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  Obtain all of the Veteran's records from the Social Security Administration. 

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-5 above must be documented in the claims file. 

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1) , identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence. 

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records. 

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran's case to be reviewed by a cardiologist.  The need for an in-person examination should be determined by the examiner.  

Accordingly, the examiner is asked to review the entire record.  Based on this review, the examiner is asked to address each of the following questions: 

(a) Provide a current diagnosis for any and all heart abnormalities found extant.  If found, does a murmur represent a heart abnormality?   

(b) Please state whether the symptoms of each heart condition are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(c) Is the Veteran's heart disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis.  

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's heart disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(e) Is it at least as likely as not (i.e., at least equally probable) that any diagnosed heart disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including his exposure to ionizing radiation?

(f) Notwithstanding the answer to questions (a) to (e), is it at least as likely as not that a heart condition is proximately due to, the result of, or caused by any other medical condition, such as a psychiatric disorder?  If so, please identify that medical condition. 

(g) Notwithstanding the answer to questions (a) to (f), is it at least as likely as not that a heart condition has been aggravated (made permanently worse or increased in severity) by any other medical condition, such as a psychiatric disorder?  If so, please identify that medical condition, and whether that increase in severity was due to the natural progress of the disease?

In answering all questions (a) to (g), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  If a heart condition is diagnosed pursuant to paragraph 6 are favorable, and unless the outcome of the claim remains unfavorable, undertake all steps necessary for review and action pursuant to 38 C.F.R. § 3.311, to include referral to the Under Secretary for Health, through the Under Secretary for Benefits, for preparation of a dose estimate, to the extent feasible, based on available methodologies.  The Under Secretary for Benefits should determine whether it is at least as likely as not that the exposure to ionizing radiation during the Veteran's service caused or contributed to the development of a heart condition.  


8.  Afford the Veteran a VA psychiatric examination.  All necessary tests should be conducted.  The examiner should identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to:

(i) whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.
(ii) whether it is at least as likely as not that any psychiatric disability found to be present was caused by a service-connected disability
(iii) whether it is at least as likely as not that any psychiatric disability found to be present was aggravated (chronically worsened) by a service-connected disability.

9.  Then adjudicate whether service connection is warranted for a psychiatric disability and for a heart condition, and thereafter readjudicate the appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




